Title: To Benjamin Franklin from Thomas Wharton, 2 March 1766
From: 
To: 


Dear Friend.
Philada. March 2d: 1766.
About a week since, I wrote thee a few Lines per Capt. Robinson via Lisbon; which Letter was principally to enclose thee an Extract of a Letter wrote by T. Penn to his Governor, respecting the assurances he had obtained that, there would be no change of Government: This account filled the minds of our Friends with great concern, as we thereby—(if it be true) shall experience the in-attention of those in power, to our Prayers, and evince the proprietary Party here that they are capable of carrying every measure against the voice of the People; And when it is considered that, the People who have been for a Royal-Government are those, who in those tumultuous times have kept the Peace, or at least obliged the other Party to be more moderate, it would seem extreamly hard, that, they should be denied that security in their Persons and Properties which they hop’d for from this Change.
There are some of us, who since the receipt of thy Letter have stood their utmost Attacks, which were usher’d forth by the great Giant with his usual vehemence; nay so sure are they of the matter having been finished in their favour, that, they have published it in our Papers, and that of the Dutch; And all we have been able to urge is thy Integrity, Capacity, and Assurance that the Petitions are not rejected, and we find that the Doctrine, which is now directed by some of the wiser and better sort of the People, is that, as the affairs of the Petition are at an end, ’tis best for all Parties to be at Peace; thereby they hope to Lull us a sleep, and inch by inch get our privileges from us: But I hope the People will be watchful and guard every part from their secret, as well as open Attacks.
I think it my duty as a Friend, to inform thee of every part, which seems to wound thy Reputation—either in a private or public capacity, and for which reason I trust, thou’l not be displeased with me.
Thou well knows that there have been Men of the Court side, who have never failed to augment the least omission, and make it as far as in them lays—appear as a breach of Trust; so on the arrival of the December-Packet, they inquired whether the Committee of Correspondence had any Letters from the Agents, and it was answered in the negative; they soon found that our friend J. Galloway had rec’d two from thee, and one from R.J. this they declared was contrary to your Instructions &c. and leave no method un-essay’d to alienate the regard of Individuals of the Assembly from thee. It would give all of us great pleasure if thou would write the Committee as often as it suited: as I dont mean to go into a full detail of this matter, hope thou’l understand the foregoing hint.

Our friend J.G. and self did ourselves the pleasure yesterday—of spending a few Hours with Governor Franklin and his Spouse, who enjoy a good state of Health, and a great share in the Affections of the substantial Inhabitants of N. Jersey. The Governor requested me to forward thee the enclosed Packet.
My Father and Self have made all the enquiry we can respecting the Letter which was said to be read in the Dutch Church, and have rec’d for answer of Parson Millenburg, that to his knowledge no such Letter was read; but that it was a Charter of Incorporation, they had received from the Proprietor; tho’ some others assert that both this Charter and that Letter were read: He told my Father, that W. A. had lately sent for him to know if there was any truth in the report, whom he informed there was not. But for our parts we rather conclude that the sending for him; was to give some directions, how the affair might be best conceal’d.
By the December Packet came an appointment to James Tilghman fixing him in the Land-Office; consequently removing William Peters therefrom; which has given general satisfaction, and it’s said there is £300 per ann. tack’d to the former Perquisites, under some particular Restrictions, respecting his not being concern’d in any Purchases &ca.
I am told that our Courts are to be open this week, and that it is determin’d not to go on with any old Business till June Term, but that they will Issue Writs &ca. returnable to that term; not doubting but before then all Affairs will be terminated respecting the Stamp Act. I remain thy sincere friend
Tho Wharton
To Benja. Franklin Esqr.
